Citation Nr: 1207326
Decision Date: 02/27/12	Archive Date: 04/11/12

DOCKET NO. 09-01 326	)        DATE FEB 27 2012

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right knee disorder.

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD 

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge in June 2010. The transcript is of record and was reviewed.

The Board notes that the above issues were remanded by the Board in August 2010 for further evidentiary development. A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). As will be further explained below, this development having been achieved, with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the issues are now ready for appellate review. Unfortunately with regard to the issue of entitlement to a right knee disorder, the development requested was not adequately completed and that issue is therefore addressed in the remand section below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

-2-

FINDINGS OF FACT

1. The competent and credible evidence demonstrates that the Veteran's hearing loss is related to his active service.

2. The competent and credible evidence demonstrates that the Veteran's tinnitus is related to his active duty service.

CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385(2011).

2. Tinnitus was incurred in active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA 's Duties to Notify and Assist

As the Board's decision herein to grant service connection for bilateral hearing loss and tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38

-3-

C.F.R. § 3.303(a) (2011). As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Caluza v. Brown, 1 Vet. App. 498 (1995). That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent. See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr, 21 Vet. App. 303. In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms

-4-

after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence. The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so. See Owens v. Brown, 1 Vet. App. 429 (1995).

Hearing Loss

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

The Veteran has reported acoustic trauma associated with his active duty. The Board notes that the Veteran is competent to describe the nature and extent of his in-service noise exposure. See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The Veteran contends that he had hearing loss as a result of noise exposure due to his military service in which his military occupational specialty was orthopedic technician. See DD-214. The Veteran notes that he was exposed to noise from various activities in service including exposure to acoustic trauma during radio operator training, on the flight-line, and in his barracks which was close to the flight-line. The Veteran further contends that he began

-5-

experiencing hearing problems and tinnitus during service. See June 2010 BVA hearing transcript, p. 10. Therefore, the Board may accept the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service. However, such evidence is not sufficient to demonstrate hearing loss. Unfortunately, the Veteran's claims file does not contain any service medical or personnel records; and these records have been presumed destroyed. See requests for information sheets and responses dated in September 2006 and August 2007; October 2007 Formal Finding on the Unavailability of Service Medical Records.

Post-service noise exposure consisted of occupational noise exposure as an electronic technician for a steel mill. The Veteran stated at his April 2011 VA examination that his office was not located near the noise of the plant and when he was required to go out into the plant hearing protection was required.

The medical evidence of record reveals that there is a current diagnosis of a hearing disability. According to the April 2011 VA audiological examination, the Veteran has moderate to profound bilateral sensorineural hearing loss. Specifically the Board notes that the following results were reported on audiometric testing:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
60
65
95
100+
LEFT
45
45
65
95
100


Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 60 in the left ear. Thus the Board concludes that the Veteran has a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2011).

The April 2011 VA audiologist stated that she could not resolve the issue of etiology without resorting to mere speculation. She further stated that her opinion was based on clinical experience and expertise, a review of the claims file, and the Institute of Medicine Study (2005) entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus." The review of the claims file revealed

-6-

that there were no in-service audiological records available and because of the Veteran's age and post-military occupational noise exposure the issue of how much of the Veteran's hearing loss was the result of service exposure and how much was the result of non-service noise exposure could not be resolved without resorting to speculation. The Board finds that as the implication of the VA audiologist's statement is that the Veteran's hearing loss is at least partially the result of the Veteran's active duty service, then the evidence is in equipoise with regard to whether any part of the Veteran's hearing loss is related to his active duty service. As such, the Board finds that the Veteran's claim for service connection for hearing loss must be granted.

The Board further notes that the Veteran is competent to attest to the fact that he has had hearing loss since active duty service. Laypersons are competent to speak to symptomatology when the symptoms are readily observable. Layno v. Brown, 6 Vet. App. 465, 469 (1994). As such the Board finds that there is adequate evidence of continuity of symptomatology to provide a positive nexus in addition to the one provided by the VA examiner.

In light of the VA audiologist's apparent indication that the Veteran's hearing loss could be attributed to both in-service and post-service exposure, there exists an approximate balance of evidence for and against the claim. When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hearing loss must be granted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The Veteran also asserts that he is entitled to service connection for tinnitus that resulted from in-service noise exposure.

-7-

Upon review of the evidence of record, the Board notes that the Veteran was diagnosed of tinnitus as noted in the April 2011 VA examination. As such the Veteran has a current diagnosis as required by 38 C.F.R. § 3.303.

Unfortunately, the Veteran's claims file does not contain any service medical or personnel records; and these records have been presumed destroyed. See requests for information sheets and responses dated in September 2006 and August 2007; October 2007 Formal Finding on the Unavailability of Service Medical Records. Notwithstanding, the Board finds that the Veteran is competent and credible to state that he had experienced ringing in his ears since service.

As noted above, the Veteran was afforded a VA audiological examination in April 2011. As observed above, the examiner noted the Veteran's contentions that he was exposed to noise from various activities in service including exposure to acoustic trauma during radio operator training, on the flight-line, and in his barracks which was close to the flight-line during his active duty service without using any hearing protection. The Veteran reported that he had constant tinnitus bilaterally that began in service. See April 2011 Travel Board hearing transcript p. 10. After review of the Veteran's claims file, the examiner opined that it is as least as likely as not that the Veteran's current tinnitus is associated with his hearing loss which, as noted above, is associated with his active duty service.

Additionally, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). The Board notes specifically that tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran has made various statements regarding his in-service incurrence of tinnitus. As a result, the Veteran's lay contentions as to the continuity of symptomatology of his tinnitus constitute competent evidence. Further, in some cases, lay evidence will be competent and credible evidence of

-8-

etiology. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). The Veteran's statements are both competent and credible in this case. As noted above, the Board acknowledges that the Veteran asserted at the April 2011 VA audiological examination that he had experienced tinnitus for years and at his June 2010 Travel Board hearing that he had experienced it since service.

With consideration of the above the Board notes that the Veteran has a current diagnosis of tinnitus and a positive nexus opinion providing that the Veteran's current disability is associated to his hearing loss that the Board has determined is related to his active duty service. The Board therefore finds that the evidence supports the Veteran's claim of service connection for tinnitus. Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App.49, 55(1990).
        
ORDER 

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.

REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a right-knee disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship

-9-

or nexus between the current disability and any injury or disease during service. Caluza v. Brown, 7 Vet. App. 498 (1995).

In August 2010 the Board remanded the issue to the agency of original jurisdiction (AOJ) for additional development. A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). The Board notes that the issue of entitlement to service connection for a right knee disorder was previously remanded in order for the RO to provide notice, request information regarding private treatment (to include any employment treatment records), obtain any outstanding private treatment records, and afford VA examinations. The Board notes that notice was provided, requests for records were made, and requested examinations were afforded. Unfortunately while a VA examination was afforded with regard to the aforementioned issue, the Board finds that the examination was not adequate. The Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Specifically, the Board notes that the April 2011 VA examiner, with regard to the Veteran's claim for a right knee disorder failed to review the Veteran's claims folder. The examiner diagnosed the Veteran with degenerative joint disease of the right knee, but provided a negative nexus opinion stating that the Veteran's right knee disorder was less likely as not the result of service. The examiner further noted that there were no service treatment records available although the Veteran gave a credible story of a knee injury during active duty service. The examiner then stated that despite the Veteran's credible story the VA treatment records did not note chronic knee problems until 2006. The examiner then noted that even the Veteran's own history related his current knee problems more to a 1980 work related injury as the main etiology of the Veteran's current right knee disorder. The Board notes that the private treatment records regarding the Veteran's 1981 work related injury were of record when the April 2011 VA examination was conducted and as such should have been reviewed. Therefore the Board finds that the issue should be remanded for the April 2011 examiner to review the claims folder,

-10-

specifically the 1982 private treatment records pertaining to the Veteran's 1981 work related injury to the right knee, and provide an addendum etiological opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should obtain a supplemental VA opinion for the purpose of determining whether it is at least as likely as not that the Veteran's current right knee condition is etiologically related to the Veteran's military service based upon a review of all evidence of record, to include (but not limited to) post-service VA records, private treatment records pertaining to a 1981 work-related knee injury, and statements and testimony contained in the claims file. In formulating his or her medical opinion, the VA examiner should assume for the sake of argument that the appellant's reports of injuring his right knee in service in 1952 are competent and credible.

The claims file, to include a copy of this remand must be made available to the examiner for review, and the addendum opinion should reflect that such a review was accomplished.

The examiner should address whether any current right knee disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's military service.

-11-

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review. Please send the claims folder to the examiner for review in conjunction with the examination.

2. After completing the foregoing directives and considering all of the evidence of record, the RO should review the merits the Veteran's claim of entitlement to service connection for a right knee disorder. In doing so, the RO should please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). As such, expedited handling of this appeal is requested. If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

-12-

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

-13-



